                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                       NO. 5:18-cr-363-FL


UNITED STATES OF AMERICA           )
                                   )
          v.                       )    ORDER TO UNSEAL
                                   )    ARREST WARRANT
RAMY EL SAIED ABED                 )


     Upon motion of the United States, for good cause shown, and

for the reasons stated in the motion, it is hereby ORDERED that

the arrest warrant in the above-captioned case be unsealed.



               4th
     This the ______          December
                     day of ______________, 2018.



                              ______________________________
                              LOUISE WOOD FLANAGAN
                              United States District Judge
